DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-26 are directed to a device non-elected without traverse.  Accordingly, claims 23-26 have been cancelled.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “accumulating a linear delta value and an angular delta value, for each of said first object and said second object, utilizing a time interval value, wherein said time interval value is computed utilizing a number of solver iterations (N-iter) and a time step (dt); updating a bias value utilizing said contact vector, said impulse response vector, a linear bias value, and an angular bias value, wherein said linear bias value utilizes said linear delta value, and said angular bias value utilizes said angular delta value; and simulating an interaction between said first and second objects in a real-time computing application by iterating said rigid body solver said N-iter times” as recited in claims 1 and 18.
Hashash et al. (US 20140358505 A1) the closest reference, teaches a rigid body system.  However, Hashash does not explicitly teach the specific steps as recited in claims 1 and 18.
Therefore, claims 1 and 18 are allowed, and claims 2-17 and 19-22 are allowed for at least their dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.